U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza No. 2, Block 3, Renmin Road South Chengdu, P. R. China, 610041 +0086-028-86154737 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 45 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of February 11, 2011,we are authorized to issue up to 50,000,000 shares of Common Stock, par value US$0.001 per share and 10,000,000 shares of Series A Preferred Stock, of which28,254,776 and1,091,500 respectivelyare currently issued and outstanding. EXPLANATORY NOTE We are filing this Form 10-Q/A for the period ended December 31, 2010 (“Amended Report”) to correct an error in applying FASB Accounting Standards Codification Topic 815-40-15, "Derivatives and Hedging - Contracts in Entity's Own Equity" ("ASC 815-40") by Tianyin Pharmaceutical Co., Inc. (the “Company” or “TPI”) as of September 30, 2009, which would have resulted in the Company classifying and recognizing its Series A and Series B warrants previously issued by the Company as a liability rather than as stockholders' equity. This Amended Report does not reflect events occurring after the filing of the Form10-Q on February 11, 2011, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note. As such, this Amended Report continues to speak as of February 11, 2011. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. 2 PART I- FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Tianyin Pharmaceutical Co., Inc. We have reviewed the accompanying consolidated balance sheet of Tianyin Pharmaceutical Co., Inc. (the “Company”) as of December 31, 2010, and the related consolidated statements of operations and comprehensive income for the three months and six months ended December 31, 2010 and 2009, and cash flows for the six months ended December 31, 2010 and 2009. These interim consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Tianyin Pharmaceutical Co., Inc. as of June 30, 2010, and the related consolidated statements of operations and comprehensive income, stockholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated September 24, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of June 30, 2010, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. Parsippany, New Jersey February 10, 2011 (Except for Note 1, 9, 15 and 17 as to which the date is August 22, 2011) 3 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Balance Sheets December 31, June 30, Assets (Restated) (Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $433,657 and $421,079 at December 31, 2010 and June 30, 2010, respectively Inventory Advance payments Loans receivable - Other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable – construction related Short-term bank loans VAT taxes payable Income taxes payable Other taxes payable Dividends payable Other current liabilities Total current liabilities Warrant liability Total liabilities Equity Stockholders’ equity: Common stock, $0.001 par value, 50,000,000 shares authorized, 27,986,026 and 27,371,526 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively Series A convertible preferred stock, $0.001 par value 1,360,250 shares issued and outstanding at December 31, 2010 and June 30, 2010, Respectively Additional paid-in capital Statutory reserve Treasury stock ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, (Restated) (Restated) (Restated) (Restated) Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Other income (expenses): Interest income (expenses), net ) ) Change in fair value of warrant liability ) ) Other income (expenses) - - - ) Total other expenses ) ) Income before provision for income tax ) Provision for income tax Net income ) Less: Net income (loss) attributable to Noncontrolling interest ) ) ) Net income attributable to Tianyin Pharmaceutical Co., Inc. ) Basic earnings per share $ ) Diluted earnings per share $ ) Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, (Restated) (Restated) (Restated) (Restated) Net income $ ) Other comprehensive income Foreign currency translation adjustment Total other comprehensive income Comprehensive income ) Comprehensive income attributable to the noncontrolling interest Comprehensive income attributable to Tianyin Pharmaceutical Co., Inc. $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, Cash flows from operating activities: (Restated) (Restated) Net Income $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Change in fair value of warrant liability ) Share-based payments Loss on disposal of fixed assets - Changes in current assets and current liabilities: Accounts receivable ) ) Inventory ) Other current assets Accounts payable and accrued expenses ) Accounts payable – construction related - VAT taxes payable ) Income tax payable Other taxes payable Dividends payable ) - Other current liabilities Total adjustments Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Additions to intangible assets – drug - ) Loans receivable ) Net cash used in investing activities ) ) Cash flows from financing activities: Additional paid-in capital - Contribution from minority shareholders - Dividends paid ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency translation on cash Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental schedule of non cash activities Advance payments exchanged for intangible assets – drug $ - $ The accompanying notes are an integral part of these consolidated financial statements. 7 Note 1 – Organization and Nature of Business Tianyin Pharmaceutical Inc. (the “Company” or “TPI”), formerly Viscorp, Inc, a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Delaware on August 20, 2002. The accompanying consolidated financial statements include the financial statements of TPI and its subsidiaries. TPI’s primary business is to develop, manufacture, and sell pharmaceutical products. On January 16, 2008, Viscorp Inc. (“Viscorp”) completed a reverse acquisition (the “Share Exchange”) of Raygere Limited (“Raygere”), which was incorporated in the British Virgin Islands on January 26, 2007.To accomplish the Share Exchange, Viscorp issued 12,790,800 shares of common stock on a one to one ratio for a 100% equity interest in Raygere, per the terms of the Share Exchange and Bill of Sale of assets of Viscorp and Charles Driscoll. Viscorp was delivered with zero assets and zero liabilities at the time of closing. Following the Share Exchange, Viscorp changed its name to Tianyin Pharmaceutical Inc. The transaction was regarded as a reverse merger whereby Raygere was considered to be the accounting acquirer as its shareholders retained control of TPI after the exchange. Although the Company is the legal parent company, the Share Exchange was treated as a recapitalization of Raygere. Thus, Raygere is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Raygere had always been the reporting company and then on the date of the Share Exchange, had changed its name and reorganized its capital stock. In September 2007, Raygere acquired 100% interest in Grandway Groups Holdings Ltd. (“Grandway”), which was incorporated on May 25, 2007, in the Special Administrative Region of Hong Kong, the People’s Republic of China (“PRC”). On October 30, 2007, Grandway acquired 100% equity interest in Chengdu Tianyin Pharmaceutical Co., Ltd (“Chengdu Tianyin”), which was incorporated on April 1, 1994 in the city of Chengdu, the People’s Republic of China. As a result of the acquisition, Chengdu Tianyin became the wholly owned subsidiary of Grandway and an indirect wholly owned subsidiary of Raygere. The transaction was regarded as a reverse merger whereby Chengdu Tianyin was considered to be the accounting acquirer as both Grandway and Raygere were holding companies with no significant operations and Chengdu Tianyin continued as the primary operating entity even after the exchange, although Raygere is the legal parent company. As such, Chengdu Tianyin (and its historical financial statements) is the continuing entity for financial reporting purposes. The consolidated financial statements reflect all predecessor statements of income and cash flow activities from the inception of TPI in July 2007. In June 2009, TPI invested $723,500 to establish a wholly-owned trading subsidiary, Tianyin Medicine Trading Co., Ltd (“Tianyin Medicine Trading” or “TMT”) for the sales and distribution of medicine produced by TPI. As of December 31, 2010, the financial results of TMT are consolidated into the consolidated financial statements presented herein. On August 21, 2009, Sichuan Jiangchuan Pharmaceutical Co., Ltd (“Jiangchuan” or “JCM”) was established by TPI, Sichuan Mingxin Pharmaceutical, and an individual investor, with raw material pharmaceutical production as its major business. Total registered capital of JCM is $2,934,000, of which TPI accounts for 77%. As of December 31, 2010, registered capital of $1,173,600 has been invested and the results of JCM are consolidated into the consolidated financial statements presented herein. Note 9 – Income Taxes Raygere is incorporated in the British Virgin Islands. Under the corporate tax laws of the British Virgin Islands, Raygere is not subject to tax on income or capital gains. The operating subsidiary, Chengdu Tianyin, is a wholly foreign-owned enterprise incorporated in the PRC and subject to PRC Foreign Enterprise Income Tax (“FEIT”) Law. Chengdu Tianyin is entitled to a preferential tax treatment as a direct result of opening a production facility in Western China in Sichuan Province. The applicable reduced preferential state Enterprise Income Tax (“EIT”) rate under this policy was 15% until December 31, 2010 and increased to 25% on January 1, 2011. The Company’s TMT subsidiary and JCM partnership, both domestic invested companies, also are taxed at the 25% rate. As a result of our requirement to restate certain financial results as further described in Footnote 17 below, we have determined that the PRC FEIT law does not require a non-cash gain and/or loss due to fair value changes in the value of warrants to trigger a taxable event. Therefore, we believe that the non-cash gains and/or losses attributed to the reclassification of our warrants should not change the effective tax treatment of our income tax provisions. In July 2006, the FASB issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 clarifies the accounting for income taxes by prescribing a minimum probability threshold that a tax position must meet before a financial statement benefit is recognized. The minimum threshold is defined in FIN 48 as a tax position that is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The Company did not recognize any benefits in the financial statements for nine months ended March 31, 2011. 8 Note 15 – Earnings Per Share The Company presents earnings per share (“EPS”) on a basic and diluted basis. Basic earnings per share have been computed by dividing net earnings by the weighted average number of common shares outstanding. Diluted earnings per share has been computed by dividing net earnings plus convertible preferred dividends and interest expense (after-tax) on convertible debt by the weighted average number of common shares outstanding including the dilutive effect of equity securities. The weighted average number of common shares calculated for Diluted EPS excludes the potential common stock that would be exercised under the options and warrants granted to officers because the inclusion of the potential shares from these options and warrants would cause an antidilutive effect by increasing the net earnings per share. Three Months Ended December 31, (Restated) (Restated) Net income attributable to Tianyin Pharmaceutical Co., Inc. $ $ (numerator for diluted income per share) Less: Dividend attributable to preferred stockholders Net income attributable to common stockholders (numerator for basic income per share) Weighted average common shares (denominator for basic income per share) Effect of diluted securities: Convertible preferred stock Warrants Weighted average common shares (denominator for diluted income per share) Basic net income per share $ $ Diluted net income per share $ $ Six Months Ended December 31, (Restated) (Restated) Net income attributable to Tianyin Pharmaceutical Co., Inc. $ $ ) (numerator for diluted income per share) Less: Dividend attributable to preferred stockholders Net income attributable to common stockholders ) (numerator for basic income per share) Weighted average common shares (denominator for basic income per share) Effect of diluted securities: Convertible preferred stock Warrants Weighted average common shares (denominator for diluted income per share) Basic net income per share $ $ ) Diluted net income per share $ $ ) 9 Note 17 – Restatement of 2010 and 2009 Financial Statements The Company re-evaluated the accounting for its Series A and B warrants (the "Warrants") issued in conjunction with the financing on January 16 and 25, 2008 pursuant to FASB ASC 815-40 and determined that due to certain down round protection clauses, the Warrants could not be indexed to its own stock and as such, should be classified as liability, rather than equity, which would result in a non-cash, non-operational gain or loss. Therefore, the Companyrestatedthe consolidated financial statements for the quarters ended September 30, 2010, December 31, 2010 and March 31, 2011 and the comparative prior periods. The Company will also make corresponding revisions to its financial statements for the fiscal year ended June 30, 2010 in the Form 10-K for the fiscal year ended June 30, 2011. The anti-dilutive clauses in the warrants were removed on January 14, 2011. On November 30, 2010, the down round protection clauses of Series C warrants have been removed per its terms, therefore the Series C Warrants are re-categorized as equity and not included in the financial impact calculation. Furthermore, these down round protection contained in the Series C warrants would expire as of January 15, 2011 by its original terms. In order to determine the fair value of TPI’s warrants, the Company engaged a valuation specialist to utilize a market-oriented valuation platform, which was developed using transaction data from secondary trading markets based on empirical data. The restatement resulted in adjustments to the following financial statement line items as of and for the period indicated: Consolidated Balance Sheets (Unaudited) December 31, December 31, (As reported currently) (As reported originally) Effect of change Liabilities Warrants liability $ $
